Blandeord, Justice.
[Joe Weaver, colored, was indicted for fornication and adultery, alleged to have been committed with one Marinda Smith, a white woman. The evidence showed that defendant and the woman lived on the same plantation, having houses not far apart. She cooked for him. They had been seen working together in the field, and defendant had been seen on several occasions making baskets‘in her yard late at night and early in the morning. He had also been seen in her house at meal times, and both of them had been seen seated before the fire together, with the door open; but no witness testified to their being together, with the door closed, or to seeing any improper conduct between them.
The jury found defendant guilty. A new trial was refused, and he excepted.]